PER CURIAM.
AFFIRMED. See Blanco v. State, 702 So.2d 1250, 1252 (Fla.1997) (holding that a trial court’s ruling on a 3.850 motion will not be disturbed if it is supported by competent, substantial evidence); see also Dudek v. State, 783 So.2d 331 (Fla. 5th DCA 2001) (holding that it was contemplated at the time of the plea that appellant would be sentenced to 85 months in prison and reducing his sentence to conform to the *12211994 guidelines was all that appellant was entitled to at his Heggs resentencing).
THOMPSON, PLEUS and TORPY, JJ„ concur.